DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3 – 19, filed 13 January 2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gulaka et al. (US 2015/0199121) and Yamagata (US 2008/0298660).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulaka et al. (US 2015/0199121) in view of Yamagata (US 2008/0298660).  
Regarding independent claim 1, Gulaka teaches a magnetic resonance imaging apparatus that executes a first imaging prior to a second imaging (Figure 1), comprising: 
sequence control circuity configured to execute the first imaging and the second imaging (Figure 1: Sequence Controller 52), and 
processing circuitry (Figure 1: System Control Unit 50, Operating unit 60) configured to: 
receive, on a first image obtained from the first imaging (paragraph 306: display unit 620 displays a screen 800 including a first image 810 through a display panel included in the display unit 620; paragraph 327 and Figure 8A, 8B: the first image can be an MRI image or CT image), a setting of a region in the second imaging in which an RF(Radio Frequency) pulse is to be applied to a subject (paragraph 330: when the first region 820 is selected, the medical image providing apparatus 600 automatically outputs the first list 910 including at least one protocol; paragraph 331: the first list 910 includes at least one protocol applied while scanning an object, wherein the at least one protocol is used to obtain images of the same body region having different characteristics, such as at least one of MRI protocols and CT protocols; paragraph 276: an MRI protocol is a protocol related to a pulse sequence of an MR signal); 
generate a three-dimensional image based on the first image (paragraph 146: MRI system may acquire two-dimensional images or three-dimensional volume images; paragraph 186: a tomography system, such as a CT system, is capable of providing a cross-sectional image of an object); 
determine, based on an imaging purpose of the second imaging, a region to which translucent processing in the three-dimensional image is to be performed (Figures 9A, 9B: Region 820 shows a different protocol in the selected region of interest of the first image 810).  
Gulaka does not expressly disclose display the region, making the region translucent in the three-dimensional image, however Gulaka does disclose a manipulation menu item for manipulating a first region 820 of the first image 810, such as using menu option for filtering an image of the first region 820 by using a predetermined filter, a menu option for adjusting a window level of the image of the first region 820, and a menu option for adjusting a contrast of the image of the first region 820 (paragraph 351).  Yamagata discloses the 3-dimensional CT image 43 of the subject's body may be displayed such that a region 44 corresponding to CT values representing bones and the other region 45 are simultaneously displayed by adjusting the transparency in volume rendering, or such that the two regions 44 and 45 are simultaneously displayed as separate volumes (paragraph 57).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Gulaka's system to allow multiple images to be weighted for blending using a slider that adjust the weighted ratio between two images at a specified region.  One would be motivated to do so because this would help better analyze multiple protocols at the same time to help determine correlation and diagnosis.  
The combination of Gulaka’s and Yamagata’s systems teaches wherein the processing circuitry is configured to display an intersection region in which the region to which the translucent processing is to be performed and the region to which the RF pulse is to be applied intersect (Yamagata, paragraph 57: the 3-dimensional CT image 43 of the subject's body may be displayed such that a region 44 corresponding to CT values representing bones and the other region 45 are simultaneously displayed by adjusting the transparency in volume rendering, or such that the two regions 44 and 45 are simultaneously displayed as separate volumes; Gulaka, paragraph 351: a manipulation menu item for manipulating a first region 820 of the first image 810, such as using menu option for filtering an image of the first region 820 by using a predetermined filter, a menu option for adjusting a window level of the image of the first region 820, and a menu option for adjusting a contrast of the image of the first region 820).  

Regarding dependent claim 3, Gulaka teaches wherein the imaging purpose is a type of imaging sequence used in the second imaging (paragraph 331: the first list 910 includes at least one protocol applied while scanning an object).

Regarding dependent claim 4, Gulaka teaches wherein the imaging purpose is information of a body part to be imaged in the second imaging (paragraph 317: brain blood vessel or certain brain region).

Regarding dependent claim 5, Gulaka teaches wherein the imaging purpose is information of an anatomical body part that is an imaging target in the second imaging (paragraph 317: brain blood vessel or certain brain region).

Regarding dependent claim 6, Gulaka teaches wherein the RF pulse is a saturation pulse suppressing MR (Magnetic resonance) signals generated from a specific tissue (paragraph 276: an MRI protocol is a protocol related to a pulse sequence of an MR signal; paragraph 316: the diagnosis target region is an object for diagnosing a disease of a patient, for example, a body organ, a body tissue, or a certain region of a body).

Regarding dependent claim 7, Gulaka teaches memory that stores information indicating correspondence between the imaging purpose and the region, wherein the processing circuitry reads, from the memory, the region that is chosen according to the imaging purpose in the second imaging (paragraphs 324 - 326: the memory 640 stores at least one piece of image data obtained by applying at least one protocol and a predetermined protocol is selected form the first list, the control unit 610 reads predetermined image data corresponding to the predetermined protocol stored in the memory 640, wherein the second image may be reconstructed in real-time by using the read predetermined image data).

Regarding dependent claim 8, Gulaka teaches wherein the first image is a plurality of two-dimensional images each of which is obtained along a plurality of axes and the processing circuitry receives, in the plurality of two-dimensional image, the setting of the region in which the RF pulse is to be applied (paragraph 151: the gradient coil 24 includes X,Y, and Z coils for generating gradient magnetic fields in X-, Y-, and Z-axis directions crossing each other at right angles; paragraph 331: the first list 910 includes at least one protocol applied while scanning an object, wherein the at least one protocol is used to obtain images of the same body region having different characteristics, such as at least one of MRI protocols and CT protocols).

Regarding dependent claim 9, Gulaka teaches wherein the first image is volume data and the processing circuitry receives, in the volume data, the setting of the region in which the RF pulse is to be applied (paragraph 146: MRI systems may acquire two-dimensional images or three-dimensional volume images; paragraph 331: the first list 910 includes at least one protocol applied while scanning an object, wherein the at least one protocol is used to obtain images of the same body region having different characteristics, such as at least one of MRI protocols and CT protocols).

Regarding claims 10 - 17, claims 10 - 17 is similar in scope as to claims 1 and 3 – 9, thus the rejections for claims 1 and 3 – 9 hereinabove are applicable to claims 10 - 17.  

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulaka et al. (US 2015/0199121) in view of Yamagata (US 2008/0298660) and Applicant Admitted Prior Art (AAPA, page 4, last paragraph) and Matsumoto (US 2007/0223832) and Northam et al. (“Interhemispheric temporal lobe connectivity predicts language impairment in adolescents born preterm”, 11 November 2012) and Tovar-Moll et al. (“Structural and functional brain rewiring clarifies preserved interhemispheric transfer in humans born without the corpus callosum”, 27 May 2014) and Park et al. (US 2016/0225181).  
Regarding dependent claim 18, Gulaka does not expressly disclose wherein the processing circuity is configured to display and highlight a different region according to a scanning sequence corresponding to the second imaging, the second imaging is an imaging of a brain, when the scanning sequence corresponding to the second imaging is a DWI (diffusion-weighted imagining) sequence, the processing circuity is configured to display and highlight AC-PC (Anterior Commissure-Posterior Commissure), however Gulaka does disclose the image processor 62 performs a composition process or difference calculation process on image data (paragraph 179).  AAPA discloses “Further, in MR scanning, there are many kinds of scanning sequences. For example, the scanning sequence DWI (Diffusion Weighted Imaging) is often used in detection of acute cerebral infarction, and in positioning of DWI scanning sequence, brain soft tissue such as the location of ACPC (Anterior Commissure -Posterior Commissure) should be referred to. The scanning sequence ASL (Arterial Spin Labeling) may be used for imaging blood perfusion in brain” (page 4, last paragraph). Matsumoto discloses in the case where two or more diffusion weighted images with different directions of gradient field pulse are arranged and compared with one another, a person as an observer has to recognize differences among the two or more images. In this case, it can be expected that a more precise diagnosis will be conducted by superimposing (fusion) two or more diffusion weighted images having been acquired with different gradient field pulses (paragraph 7).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Gulaka's system to use two different images obtain from two different means, as taught by Gulaka and Matsumoto, wherein one of the images is obtained by DWI, as taught by AAPA, to obtain differences between the two images.  One would be motivated to do so because this would help determine certain region of interests in the brain.  Northam discloses means of highlighting Anterior Commissure areas, amongst other areas, in a medical image of a brain (Figure 1).  Tovar-Moll discloses means of highlighting posterior commissure and anterior commissure in cross-sectional medical images of a brain (Figure 1).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Gulaka's system to achieve a predictable result of highlight AC-PC regions of the brain by detection and determining means, as taught by Northam and Tovar-Moll, by applying the differences of two medical images of brain, as taught by Gulaka and Matsumoto, such as using a DWI image for determining AC-PC region, as taught by AAPA, and the result would have been predictable.  
Gulaka does not expressly disclose wherein the processing circuity is configured to display and highlight a different region according to a scanning sequence corresponding to the second imaging, the second imaging is an imaging of a brain, when the scanning sequence corresponding to the second imaging is an ASL (Arterial Spin Labeling) sequence, the processing circuity is configured to display and highlight brain blood vessels), however Gulaka does disclose the image processor 62 performs a composition process or difference calculation process on image data (paragraph 179), and detecting blood vessels in an image of a brain (paragraph 512).  AAPA discloses “Further, in MR scanning, there are many kinds of scanning sequences. For example, the scanning sequence DWI(Diffusion Weighted Imaging) is often used in detection of acute cerebral infarction, and in positioning of DWI scanning sequence, brain soft tissue such as the location of ACPC(Anterior Commissure -Posterior Commissure) should be referred to. The scanning sequence ASL (Arterial Spin Labeling) may be used for imaging blood perfusion in brain” (page 4, last paragraph). Matsumoto discloses in the case where two or more diffusion weighted images with different directions of gradient field pulse are arranged and compared with one another, a person as an observer has to recognize differences among the two or more images. In this case, it can be expected that a more precise diagnosis will be conducted by superimposing (fusion) two or more diffusion weighted images having been acquired with different gradient field pulses (paragraph 7).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Gulaka's system to use two different images obtain from two different means, as taught by Gulaka and Matsumoto, wherein one of the images is obtained by DWI, as taught by AAPA, to obtain differences between the two images.  One would be motivated to do so because this would help determine certain region of interests in the brain.  Park discloses apparatus 200 to determine a space region corresponding to the blood vessels of a patient’s brain, and generate and display a 3D medical iamge 720 showing blood vessels by applying the maximum intensity projection (MIP) rendering to volume data (paragraph 107).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Gulaka's system to achieve a predictable result of highlight blood vessels in regions of the brain by detection and determining means, as taught by Park, by applying the differences of two medical images of brain, as taught by Gulaka and Matsumoto, such as using a ASL image for determining blood vessels in a brain, as taught by AAPA, and the result would have been predictable.  

Regarding claim 19, claim 19 are similar in scope as to claim 18, thus the rejections for claim 18 hereinabove are applicable to claim 19.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078.  The examiner can normally be reached on 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612